     Case 2:20-cv-01430-RFB-NJK Document 29 Filed 10/11/20 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Wells Fargo Bank, N.A., as Trustee, on Behalf of the Holders of the
 7   Harborview Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-12
 8                                  UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
11   WELLS FARGO BANK, N.A., AS                       Case No.: 2:20-cv-01430-RFB-NJK
     TRUSTEE, ON BEHALF OF THE
12   HOLDERS OF THE HARBORVIEW                        STIPULATION AND ORDER TO
13   MORTGAGE LOAN TRUST MORTGAGE                     EXTEND TIME PERIOD TO RESPOND
     LOAN PASS-THROUGH CERTIFICATES,                  TO MOTIONS TO DISMISS [ECF Nos.
14   SERIES 2006-12,                                  25-27]
15                           Plaintiff,               [First Request]
            vs.
16
17   OLD REPUBLIC TITLE INSURANCE
     GROUP, INC.; OLD REPUBLIC NATIONAL
18   TITLE INSURANCE COMPANY; OLD
     REPUBLIC TITLE COMPANY OF
19   NEVADA; DOE INDIVIDUALS I through X;
     and ROE CORPORATIONS XI through XX,
20   inclusive,

21                       Defendants.

22
23          COMES NOW Plaintiff Wells Fargo Bank, N.A., as Trustee, on Behalf of the Holders of
24   the Harborview Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-12
25   (“WFB”), and Defendants Old Republic National Title Insurance Company (“OR National”),
26   Old Republic Title Insurance Group, Inc. (“ORTG”) and Old Republic Title of Nevada
27   (“ORTNV”) (collectively, the “Parties”), by and through their counsel of record, hereby stipulate
28   and agree as follows:



                                               Page 1 of 3
     Case 2:20-cv-01430-RFB-NJK Document 29 Filed 10/11/20 Page 2 of 3




 1         1. On July 31, 2020, WFB filed its Complaint in Eighth Judicial District Court, Case
 2            No. A-20-818906-C [ECF No. 1-2];
 3         2. On August 3, 2020, OR National filed a Petition for Removal to this Court [ECF No.
 4            1];
 5         3. On September 23, 2020, OR National filed a Motion to Dismiss [ECF No. 25];
 6         4. On September 23, 2020, ORTNV filed a Motion to Dismiss [ECF No. 26];
 7         5. On September 23, 2020, ORTG filed a Motion to Dismiss [ECF No. 27];
 8         6. WFB’s deadline to respond to all pending Motions to Dismiss is currently October 7,
 9            2020;
10         7. WFB’s counsel is requesting an extension until Friday, November 6, 2020, to file its
11            response to all pending Motions to Dismiss;
12         8. This extension is requested to allow counsel for WFB additional time to review and
13            respond to the points and authorities cited to in the Motions;
14         9. Counsel for ORTNV, ORTG and OR National does not oppose the requested
15            extension;
16   ///
17
18   ///
19
20   ///
21
22   ///
23
24   ///
25
26   ///
27
28   ///



                                              Page 2 of 3
     Case 2:20-cv-01430-RFB-NJK Document 29 Filed 10/11/20 Page 3 of 3




 1          10. This is the first request for an extension which is made in good faith and not for
 2              purposes of delay.
 3          IT IS SO STIPULATED.
 4    DATED this 2nd day of October, 2020.            DATED this 2nd day of October, 2020.
 5    WRIGHT, FINLAY & ZAK, LLP                       EARLY SULLIVAN WRIGHT GIZER &
 6                                                    McRAE LLP
      /s/ Lindsay D. Robbins
 7    Lindsay D. Robbins, Esq.                        /s/ Sophia S. Lau___________
      Nevada Bar No. 13474                            Scott E. Gizer, Esq.
 8    7785 W. Sahara Ave., Suite 200                  Nevada Bar No. 12216
 9    Las Vegas, NV 89117                             Sophia S. Lau, Esq.,
      Attorneys for Plaintiff, Wells Fargo Bank,      Nevada Bar No. 13365
10    N.A., as Trustee, on Behalf of the Holders of   8716 Spanish Ridge Avenue, Suite 105
      the Harborview Mortgage Loan Trust              Las Vegas, Nevada 89148
11    Mortgage Loan Pass-Through Certificates,        Attorneys for Defendants, Old Republic
12    Series 2006-12                                  National Title Insurance Company, Old
                                                      Republic Title Insurance Group, Inc. and
13                                                    Old Republic Title of Nevada
14
     IT IS SO ORDERED.
15
                         11th day of October, 2020.
            Dated this _____
16
                                                  ________________________________
17                                                ________________________________________
                                                  RICHARD
                                                  UNITED     F. BOULWARE,
                                                          STATES              II JUDGE
                                                                  DISTRICT COURT
18                                                UNITED STATES DISTRICT JUDGE
19                                                DATED this

20
21
22
23
24
25
26
27
28



                                                Page 3 of 3
